 PROTE CONTRACTING CORP.79Prote ContractingCorp.andJuan PomboandDistrictCouncil No. 9, International Brotherhood of Paint-ers& Allied Trades,AFL-CIO. Cases 29-CA-3704, 29-CA-3713, and 29-CA-3786October 15, 1974DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn June 21, 1974, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Prote Contracting Corp.,Brooklyn, New York, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.Regional Director, on behalf of the Board's General Coun-sel, issued a complaint alleging that Respondent violatedSection 8(a)(3) of the Act by laying off and thereafter fail-ing and refusing to recall seven named employees and bythose layoffs and by interrogations and threats directed toits employees violated Section 8(a)(1) of the Act.' By itsduly filed answer Respondent denied the commission ofany unfair labor practices. On the issues thus joined, thematter came on for hearing before me in Brooklyn, NewYork, on May 7 and 8, 1974. All parties were present orrepresented by counsel and had an opportunity to call andexamine witnesses and to adduce relevant and material evi-dence. At the close of the hearing, the General Counseland Respondent delivered oral argument on the record andwaived briefs.On the entire record in this matter and in considerationof the oral arguments, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation operating in Brooklyn, NewYork, in the business of general construction. Respondentoperates solely as a contractor to the school board ofQueens County for which it does such maintenance workas painting, plastering, tiling, installing windows, and thelike on a contractual basis. Respondent annually derivesfrom the city of New York income in excess of $50,000from the work it performs for the school board. The city ofNew York annually purchases goods and 'materials valuedin excess of $50,000 directly from outside the State of NewYork. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On January29, 1974, Juan Pombo filed with the Regional Director forRegion 29 of the National Labor Relations Board, herein-after called the Board, a charge alleging that Prote Con-tracting Corp. violated Section 8(a)(1) and (3) of the Act bydischarging Pombo and five other employees because oftheirmembership in District Council No. 9, InternationalBrotherhood of Painters & Allied Trades, affiliated withAFL-CIO and the Building Construction Trades Council.On February 1, 1974, District Council No. 9, InternationalBrotherhood of Painters & Allied Trades, AFL-CIO, here-inafter called the Union, filed a charge (Case 29-CA-3713)with the said Regional Director containing the same allega-tion as Pombo's charge. On March 28, 1974, the Unionfiled a second charge (Case 29-CA-3786) alleging that Re-spondent discharged an additional employee, EuripidisPantzos, for the same reason. On March 29, 1974, the saidIII.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundItappears that prior to 1968 Prote Contracting Corp.performed its painting and related work with employees,under a unioncontract. In 1968, the president and chiefoperating authority of Respondent, Theoclites Deme-triades, who is generally called Mr. Prote by his employees,informed the Union that he would thereafter operate solelyas a generalcontractor, subcontracting his painting work.In-November 1971, Respondent. signed a memorandumagreementthat any work under the jurisdiction of theUnion called for in Respondent's contracts would be re-ported to the Union and that any subcontractors who did1The complaint also alleged a violation of Sec. 8(a)(4) of the Act by thesame acts and conduct and by additional acts and conduct. During thehearing,it appearing that one of the alleged discriminatees was no longer inthis country, the General Counsel withdrew the 8(a)(4) and connected8(a)(I) allegations.214 NLRB No. 11 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch work would be "signed with District Council No. 9."This contract expired on November 18, 1972, and was ap-parently not renewed.In the fall of 1973, the Union received information thatin one of its contract jobs Respondent, instead of subcon-tracting the painting, was using its own employees. At thistime Respondent had no contract with the Union. TheUnion's business agent,Blumberg, met Demetriades at ajobsite and suggested that he sign a contract with theUnion. Demetriades declined to do so, telling the Union tosign up other painting contractors first and then he wouldsign a contract.In December, Blumberg had discussions with some ofthe employees concerning their joining the Union. At thistime Respondent's painting crew consisted largely of Span-ish employees who spoke little or no English.2 The Union'scontacts with the employees generally were through one ofthe foremen, Alphonso Castro, who is also Spanish andwith whom one of the employees lived. The employeesagreed with Castro that they should join the Union, appar-ently largely because of the fringe benefits offered by theUnion in the form of medical and dentalinsurance.On January 18, Blumberg met with the employees on thejobsite just before noon and they apparently all agreed tosign authorization cards; however, he had none with him.Demetriades arrived at noon. Blumberg and two otherunion agents who were with him shook hands with Deme-triades and suggested that he come down to the union halland sign an agreement.Demetriades again said that whenthe other contractors doing work for the Board of Educa-tion signed a contract he would. At this point, Blumbergtold him that the employees were willing to sign unioncards and Demetriades responded that he had no morework and would discharge the employees. Blumberg ar-gued that he knew that Respondent had more work fromcontracts that he had received from the Board of Educa-tion.Nevertheless, Demetriades said that he had no morework and would discharge the employees.Blumberg and his fellow organizers went to their office,got a supply of authorization cards, and returned to a barat which they had arranged to meet the employees, all ofwhom, together with Foreman Castro, signed authorizationcards.On January 23, the Union filed a petition for an electionamong the painters and helpers employed by Respondent.At the time of the above occurrences, Respondent wasworking with painters in two schools. At P.S. (PublicSchool) 165 two employees, Jose Gonzales Otero and JuanPombo, were employed under the direction of ForemanCastro. At the New Town High School,Ramon Insua, Is-mael Rial, Jose Pepe Gonzales, Euripidis Pantzos, Desider-io Pombo, Luis Castro, and Felipe Beiro were working un-der the direction of Foreman James Satchell. On January25, both employees, Otero and Juan Pombo, at P.S. 165and four of the employees at New Town,Ramon Insua,Ismael Rial, Pepe Gonzales, and Felipe Beiro, were laid offfor lack of work. There was less than 1 percent of the workleft to be done at P.S. 165 and it remained uncompleted on2With the exception of one employee, Pantzos, who spoke only Greek.the day of the hearing. Both foremen and the threeremain-ing employees, Pantzos, Desiderio Pombo, and Luis Cas-tro, continued working at the New Town High School job.On February 4, 1974, Pantzos, having received his W-2form, thought that it showed less deductions than had beenmade from his wages. He asked Foreman Castro about thisand Castro took him to Respondent's office where he con-fronted Demetriades and asked him about what he con-ceived to be a mistake. Demetriades apparently answeredin a volatile fashion and told Pantzos that he was nottrying to steal from him and that his W-2 form was correct.According to Pantzos' version of the interview, as hewalked in to "Mr. Prote's" office, Demetriades said "areyou a Mafioso?" Pantzos asked why he used that word andDemtriades answered, "because the people in the UnionareMafiosos, are you with the Union too?" Pantzos re-sponded that he did not know and Demetriades asked himwhy he came there.According to Demetriades' testimony, he said nothingaboutMafioso or about the Union but gave Pantzos acheck for the 3 days' work that he had earned up to thattime and told him that when more work was available hewould call him back. Demetriades testified that he in factcalled Pantzos back to work. He explained that when Pant-zos filed for unemployment compensation, he, Deme-triades informed the Labor Department that he had workfor Pantzos but that Pantzos thereafter never contactedhim. There is no indication that Demetriades ever contact-ed Pantzos directly. Pantzos testified that the unemploy-ment people told him that Prote had called and said that heshould come back to work. He asked whether he would bepaid the union wage and was told that they did not know.He never went back to work for Respondent. Apparentlythe job he was doing when he was laid off, scraping thegymnasium floor, remained uncompleted. It appears thatthereafter some of this work had been completed by theremaining employees and supervisors.Demetriades testified that he laid the employees off be-cause he had no more work for them, although he has atpresent several contracts from the School Board remainingto be done.The record contains a letter addressed to Respondentfrom Casual Decor Painting, Inc., dated July 18, 1973, stat-ing:As per your request, we propose to paint the interiorand exterior of the above premises as per Board ofEducation specifications for the amount of $11,000.On January 21, 1974, Respondent wrote to Casual DecorCorporation, the following letter:Gentlemen:Please sign and return one copy of this correspon-dence indicating your acceptance of this proposal.Proceed with the painting and finishing at the above-mentioned school (Sarah J. Hale High School Annex)as per paragraph 2.1 of above-mentioned specifica-tion, all blue prints, standard details, and applicablestandards.All work included above for the sum of$10,500. PROTECONTRACTING CORP.The letter contains a signature line for Casual Decor whichbears a signature similar to that which appears on the July18, 1973, letter. Respondent contends that the subcontract-ing of the work at Sarah J. Hale High School Annex hadbeen in its contemplation since July and that nothing re-mained to be done but the ministerial act of signing thecontract.The record also reveals that Casual Decor Painting com-menced on or about February 8, 1974, and is still workingon the Sarah J. Hale school job. In addition, it appears thatRespondent has contracts for painting at three otherschools.The painting in none of them has been com-menced and no subcontracts have been let for them. Thereisno evidence that any subcontractor has been asked tobid on any of these three schools. Although Demetriadestestified that a subcontractor must be approved by theBoard of Education and that he must notify the board thathe wants to subcontract and get their permission to do so,he testified that he has not received written permission tosubcontract the painting work at Sarah J. Hale nor has heasked for permission to subcontract the work in any of theother schools. Indeed, he testified that he expected to sub-contract the work at these three schools but has not yetselected the subcontractors. He testified further that he didnot have to notify the School Board, an apparent contra-diction to testimony he had earlier given.Discussion and ConclusionIconclude that Respondent, faced with what he con-ceived to be additional costs of operating under a unioncontract, determined to subcontract his painting work. Forthis reason, he subcontracted the Sarah J. Hale work whichispresently being done by another firm and he contem-plates subcontracting other contracts that he has alreadybeen awarded by the School Board. As a result of this fact,all of Respondent's employees have been laid off.Respondent contends that its decision to subcontract theHale job preceded the advent of the Union. However, theJuly 18, 1973, letter was not in any way proven other thanitcame from Respondent's file. Respondent argued withregard the Hale job that its early determination to subcon-tract is demonstrated by the fact that it got a bid from thesubcontractor before it submitted its bid to the SchoolBoard. However, the force of this argument is completelydissipated by the fact that Respondent made no such ar-rangements with regard to the additional three schoolswhich it now expects to subcontract, nor has it selected asubcontractor. I conclude that Respondent did not decideto subcontract the Hale job until after January 18, 1974,when it learned that all of its employees had signed unioncards and that its decision to subcontract is the direct re-sult of the employees' union activity.An employer has a right to abandon all or part of hisbusiness rather than deal with a union,3 but if he chooses toavoid dealing with the union by staying in business andsubcontracting the work that would be done by the em-ployees who chose the union, thereby effectively discharg-3N. L. R,B. v. DarlingtonManufacturing Company,380 U.S. 263 (1965).81ing such employees, he violates Section 8(a)(3) and (1) ofthe Act.' This appears to be precisely what Respondent didin the instant case. Demetriades testified that none of hispainting work was subcontracted in the year 1973, al-though it appears that at an earlier time he had attemptedto rescind the union contract by subcontracting all of hispainting work and thereafter had agreed with the Unionthat his painting work would be subcontracted only to con-tractors who had contracts with the Union. It thus appearsthat the decision of whether to subcontract the paintingwork depended largely if not solely on whether Respon-dent could work with his own employees without the inter-vention of the Union. Upon the appearance of the Union,Respondent promptly began subcontracting. I find that byso doing Respondent violated Section 8(a)(1) and (3) of theAct and that the employees named in the complaint werelaid off or discharged in violation of Section 8(a)(3).The Independent 8(a)(1) AllegationsThe 8(a)(1) allegations are supported on the record onlyto the extent that Pantzos testified that he was asked byDemetriades whether he was a Mafioso, which Deme-triades explained as meaning a union man. It is admittedby Respondent that it knew of the union activities of itsemployees and there was no secret about it. The "interro-gration" of Pantzos was more in the nature of rhetoricalabuse than an interrogation. It is not intrinsically coercivebutmerely illustrates the animosity of Demetriades to-wards the Union. I do not find that it violates Section8(a)(1) inasmuch as I believe it has no tendency to interferewith, restrain, or coerce employees. Accordingly, I recom-mend that the complaint be dismissed insofar as this isalleged to be a violation.The Discharge of Euripidis PantzosRespondent contends that Pantzos was discharged, asPantzos testified, because he complained about his incometax. It is clear that Pantzos was among the employees whoare affected by Respondent's subcontracting work and, tothe extent that his future employment was thereby affect-ed, I find that he was discriminated against as were hisfellow employees. Pantzos, however, was one of those re-tained by Respondent to complete the job at the NewTown High School. When, on February 8, he was laid offby Respondent, he had several days' work remaining. Thiswork has not yet been done. At the time of his layoff,Demetriades first accused Pantzos of being a union manand then discharged him. I find that the twin irritations ofPantzos' having joined the Union and his. questioning hisincome tax deductions resulted in his premature layoff.When Respondent realized that he had several days' workleft for Pantzos on his specialty of scraping the gymnasiumfloors and found that Pantzos was applying for unemploy-ment, Demetriades told the unemployment people to sendPantzos back to him and Pantzos did not come. While thiswill affect Pantzos' backpay to the extent of the time itwould have taken for him to finish the gymnasium floor4Walker Company,183 NLRB 1322 (1970), and cases therein cited. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDscraping, it does not affect the ultimate conclusions of dis-crimination resulting from the subcontracting aspect of thecase.Accordingly, I conclude that Pantzos was indeedtwice discriminated against, individually and collectively,in violation of Section 8(a)(l) and (3).IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Respondent'sopera-tions described in section 1, above, have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Uponthe basis of the above findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Prote Contracting Corp. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Ramon Insua, Ismael Rial, Jose PepeGonzales, Felipe Beiro, Jose Gonzales Otero, Juan Pombo,and Eruipidis Pantzos because they sought to have theUnion represent them for purposes of collective bargain-ing,Respondent has discriminated against employees inviolation of their rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.4.By laying off Euripidis Pantzos on February 8, 1974,because of his union activities, Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.5.By the layoff and discharge of the employees set forthin subparagraphs 3 and 4, above, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Actand thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the -policies ofthe Act. I find that Respondent subcontracted its paintingoperation and discharged its painting employees becausethey joined the Union and authorized the Union to bargaincollectively on their behalf. Accordingly, I shall recom-mend that Respondent be ordered to reestablish its paint-ing operation and reinstate its painting employees.' Re-spondent shall also make its painting employeeswhole bypayingthem the earningswhich theynormally would havereceived from the date of their discharge to the date ofRespondent's offer of reinstatement,less any net interimearnings,which shall be computed on a quarterly basis inthemanner set forth inF.W.Woolworth Company,90NLRB289 (1950),with interest at the rate of 6 percent perannum as set forth inIsisPlumbing&Heating Co.,138NLRB 716 (1962).Upon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) ofthe Act, Ihereby issue the following recommended:ORDER6Respondent, Prote Contracting Corp., Brooklyn, NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in District Council No. 9,International Brotherhood of Painters & Allied Trades,AFL-CIO, or any other organization of its employees, bydischarging or otherwise discriminating against them in re-gard to their hire or tenure of employment or other term orcondition of employment.(b), In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistDistrictCouncilNo. 9, International Brotherhood ofPainters & Allied Trades, AFL-CIO, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in.other concert-ed activities for the purposes of collective bargaining orother mutual aid or protection or to refrain from engagingin such activities.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Reestablish its painting operation and offer to Ra-mon Insua, Ismael Rial, Jose Pepe Gonzales, Jose Gon-zales Otero, Juan Pombo, and Euripidis Pantzos immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions with-out prejudice to their seniority or other rights and privi-leges and make each of them whole for any loss of earningshe may have suffered as a result of the, discriminationagainst him in the manner provided in the section of thisDecision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to determine the amount of backpay due and therights of reinstatement under the terms of this Order.5The remedial provisions of this order do not pertain to Felipe Beiro,inasmuch as the General Counsel stated that Beiro has been deported toSpain.b In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings, ,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed'waived for all purposes. PROTE CONTRACTINGCORP.83(c)Post at its place of business in Brooklyn, New York,copies of the attached notice marked "Appendix." ' Copiesof said notice, on forms provided by the Regional Directorfor Region 29, shall, after being duly signed by an author-ized representative of Respondent, be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to ensure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.7 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelations Board" shallread "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice and we intend to carry outthe Order of the Board and abide by the following:The Actgives all employees these rights:To engage in self-organizationTo form,join, or help unionsTo bargaincollectivelythrough representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to theserights.WE WILL NOTdiscouragemembership in DistrictCouncil No.9, International Brotherhood of Painters& Allied Trades,AFL-CIO,or any other labor orga-nization of our employees,by discharging them or inany othermanner discriminating in regard to theirhire or tenure of employment or any term or conditionof employment.WE WILL offer to Ramon Insua, Ismael Rial, JosePepe Gonzales, Euripidis Pantzos, Jose Gonzales Ote-ro, and Juan Pombo immediate and full reinstatementto their former jobs or,if these jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges and WEWILL make each of them whole for any loss of pay hemay have suffered as a result of our discriminationagainst him.PROTECONTRACTING CORP.